Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 2 dated as of December 7, 2012 (this “Amendment”), to the Senior
Secured Super Priority Priming Debtor in Possession Credit Agreement dated as of
August 29, 2012 (as amended, supplemented or otherwise modified through the date
hereof, the “Credit Agreement”), among ATP Oil & Gas Corporation, as debtor and
debtor-in-possession (the “Borrower”), the Lenders from time to time party
thereto and Credit Suisse AG, as administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent.

WHEREAS, pursuant to the Credit Agreement, the Lenders have extended credit to
the Borrower;

WHEREAS, the Borrower has informed the Lenders that certain Events of Default as
described on Schedule 1 attached hereto are currently existing (collectively,
the “Specified Defaults”) and has requested that the Lenders agree to waive such
Specified Defaults and amend certain provisions of the Credit Agreement related
thereto and amend certain other provisions of the Credit Agreement as set forth
herein;

WHEREAS, the undersigned Lenders are willing to agree to such waiver and to so
amend the Credit Agreement on the terms and subject to the conditions set forth
herein; and

WHEREAS, capitalized terms used but not defined herein shall have the meanings
assigned to them in the Credit Agreement;

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Waiver. Subject to the satisfaction of the conditions set forth
below, the undersigned Lenders hereby permanently waive, as of the Amendment
Effective Date (as defined below), the Specified Defaults.

SECTION 2. Amendments to Credit Agreement.

(a) The definition of “Additional DIP Budget Availability Date” set forth in
Section 1.01 of the Credit Agreement is hereby amended such that the definition
as a whole reads:

“ “Additional DIP Budget Availability Date” means the first date after the
Closing Date and on or prior to December 14, 2012 on which each of the
Availability Conditions is met.”

(b) The definition of “DIP Budget Loans” set forth in Section 1.01 of the Credit
Agreement is hereby amended such that the definition as a whole reads:

“ “DIP Budget Loans” means (a) NM Loans made (i) pursuant to the Term Sheet in
the Initial DIP Budget Amount and (ii) on the applicable Final DIP Budget
Availability Date in the Final DIP Budget First Tranche Amount or the Final DIP
Budget Second Tranche Amount, as the case may be, (b) the Additional DIP Budget
Loans and (c) the Additional NM Loans.”

 

- 1 -



--------------------------------------------------------------------------------

(c) The definition of “Final DIP Budget Availability Date” set forth in
Section 1.01 of the Credit Agreement is hereby amended such that the definition
as a whole reads:

“ “Final DIP Budget Availability Date” means (i) with respect to the Final DIP
Budget First Tranche Amount, any date during the period from December 15, 2012
through January 2, 2013 and (ii) with respect to the Final DIP Budget Second
Tranche Amount, any date during the period from January 15, 2013 through
February 15, 2013, in each case, on which (a) each of the Availability
Conditions is met and (b) in the case of any amounts described in clause (i) of
this definition, the commercial operation of the MC 942 S-Sand well has been
achieved.”

(d) The definition of “Infrastructure Subsidiaries” set forth in Section 1.01 of
the Credit Agreement is hereby amended such that the definition as a whole
reads:

“ “Infrastructure Subsidiaries” means ATP Infrastructure Partners, L.P., ATP
IP-GP, LLC, ATP IP-LP, LLC, ATP Holdco, LLC, ATP Titan Holdco LLC and ATP Titan
LLC.”

(e) The definition of “Interest Payment Date” set forth in Section 1.01 of the
Credit Agreement is hereby amended such that the definition as a whole reads:

“ “Interest Payment Date” means, for any Loan or Borrowing thereof hereunder,
(a) with respect to the Additional Interest and Second Amendment Additional
Interest (to the extent paid in kind) accruing on each Loan or Borrowing, the
first Business Day of each calendar quarter, (b) with respect to all other
interest accruing on any ABR Loan, the first Business Day of each month and
(c) with respect to all other interest accruing on any Eurodollar Loan, the last
day of the Interest Period applicable to the Borrowing of which such Loan is a
part, and on the first Business Day of each month following the end of the first
month included in such Interest Period.”

(f) The definition of “Interest Period” set forth in Section 1.01 of the Credit
Agreement is hereby amended by inserting the parenthetical “(or such shorter or
longer period as the Administrative Agent may permit in its sole discretion, but
in any event not longer than three months)” immediately prior to the proviso
contained therein.

(g) Section 1.01 of the Credit Agreement is hereby further amended by adding the
following new definitions in the appropriate alphabetical order:

“ “Additional NM Loans First Tranche Amount” has the meaning set forth in
Section 2.01(a)(v) hereof.

“Additional NM Loans Second Tranche Amount” has the meaning set forth in
Section 2.01(a)(v) hereof.

“Availability Conditions” means the following conditions:

(a) the Final Order has been entered;

(b) the price of Brent crude per barrel is no less than $95 on an average basis
for Intercontinental Exchange’s then current twelve month forward strip; and

 

- 2 -



--------------------------------------------------------------------------------

(c) the conditions set forth in Section 6.02 are met.

“Deepwater Properties Marketing Materials” has the meaning set forth on Schedule
10.01.

“Deepwater Properties Potential Buyers” has the meaning set forth on Schedule
10.01.

“Deepwater Properties Purchase Agreement” has the meaning set forth on Schedule
10.01.

“Deepwater Properties Sale” has the meaning set forth on Schedule 10.01.

“Deepwater Properties Sale Motion” has the meaning set forth on Schedule 10.01.

“Final DIP Budget First Tranche Amount” means $50,000,000.

“Final DIP Budget Second Tranche Amount” means $10,000,000.

“Second Amendment Additional Interest” means, for any day, (a) to the extent
such interest is paid in kind by being capitalized and added to the principal
amount of the Loans, interest on the Loans at a rate of 2.00% per annum, and
(b) to the extent such interest is paid in cash, interest on the Loans at a rate
of 1.00% per annum.

“Second Amendment Effective Date” means December 7, 2012.

“Shelf Properties Marketing Materials” has the meaning set forth on Schedule
10.01.

“Shelf Properties Potential Buyers” has the meaning set forth on Schedule 10.01.

“Shelf Properties Purchase Agreement” has the meaning set forth on Schedule
10.01.

“Shelf Properties Sale” has the meaning set forth on Schedule 10.01.

“Shelf Properties Sale Motion” has the meaning set forth on Schedule 10.01.”

(h) Section 1.01 of the Credit Agreement is hereby further amended by deleting
the defined term “Sale Motion”.

(i) Section 2.01(a) of the Credit Agreement is hereby amended by deleting the
provision in its entirety and replacing it with the following revised
Section 2.01(a):

“(a) The NM Loans. Pursuant to the Term Sheet certain of the Lenders have made
term loans to the Borrower in an aggregate amount equal to the Interim Order
Amount (the “Interim Order Loans”). Subject to the terms and

 

- 3 -



--------------------------------------------------------------------------------

conditions set forth herein, each Lender severally agrees to make additional
loans (such loans together with the Interim Order Loans, the “NM Loans” and each
an “NM Loan”) to the Borrower in an aggregate principal amount not to exceed
such Lender’s Commitment. The NM Loans shall be made in separate draws and in an
aggregate principal amount on each such occasion as follows:

(i) on the Subsequent Clipper Availability Date in the Subsequent Clipper
Project Amount;

(ii) on the Final Clipper Availability Date in the Final Clipper Project Amount;

(iii) on the applicable Final DIP Budget Availability Date in the Final DIP
Budget First Tranche Amount or the Final DIP Budget Second Tranche Amount, as
the case may be;

(iv) on the Additional DIP Budget Availability Date in the Additional DIP Budget
Amount; and

(v) so long as the Availability Conditions have been satisfied on the applicable
date on which each such draw will be made, (x) during the period from
January 15, 2013 through February 15, 2013, in an amount equal to up to
$5,000,000 of the amount of additional Commitments provided for under the First
Amendment (the “Additional NM Loans First Tranche Amount”) and (y) during the
period from February 15, 2013 through March 1, 2013, in an amount equal to the
remaining $20,000,000 of the amount of additional Commitments provided for under
the First Amendment (the “Additional NM Loans Second Tranche Amount”) (such NM
Loans referenced in clauses (x) and (y) above being referred to herein as the
“Additional NM Loans”); provided, however, that the Administrative Agent and the
Required Lenders shall have received a certificate from the CRO certifying that
(A) the Borrower has determined that the making of such advances will preserve
or enhance the value of its business, (B) in his reasonable judgment, the
Borrower has the ability to repay in full in cash such advances (including,
without limitation, through a sale or refinancing in connection with a Plan of
Reorganization), (C) the Borrower is performing in accordance with its business
plan, and (D) with respect to the Additional NM Loans made pursuant to clause
(y) above, (1) the commercial operation of the Clipper Project has been achieved
and (2) the amount of Liquidity at the time of delivery of such certificate,
prior to giving effect to such Borrowing, is less than $20,000,000. The proceeds
of such Additional NM Loans shall be used solely to fund expenses approved by
the Required Lenders and set forth in the DIP Budget.

After giving effect to each Borrowing, (A) the aggregate principal amount of all
NM Loans, other than the Interim Order Loans, then outstanding shall not exceed
the aggregate Commitments of all the Lenders, and (B) each Lender’s pro rata
share of the aggregate principal amount of all NM Loans, other than

 

- 4 -



--------------------------------------------------------------------------------

the Interim Order Loans, then outstanding shall not exceed such Lender’s
Commitment. Proceeds of each NM Loan made pursuant to this Agreement shall be
remitted to the Collateral Account and, so long as no Default exists or would
result, shall be available, for withdrawal by the Borrower on a weekly basis to
fund, subject to variances permitted under Section 8.19, expenses in accordance
with the DIP Budget or the relevant Project Budget, pursuant to Section 2.03.”

(j) Section 2.03(a) of the Credit Agreement is hereby amended by (i) deleting in
sub-clause (iii) thereof the text “and” where it appears immediately after the
semi-colon, (ii) adding in sub-clause (iv) thereof the text “and” immediately
after the semi-colon and (iii) adding the following new sub-clause (v):

“(v) whether the Second Amendment Additional Interest with respect to such
Borrowing will be paid in cash or paid in kind by being capitalized and added to
the principal amount of the Loan;”

(k) Section 2.03(d) of the Credit Agreement is hereby amended by deleting the
provision in its entirety and replacing it with the following revised
Section 2.03(d):

“(d) Requests for Withdrawals. The Borrower may deliver to the Administrative
Agent a Withdrawal Notice no later than 12:00 noon (New York time) on Wednesday
of each week or at such other time as may be agreed to by the Administrative
Agent in its reasonable discretion. If such Withdrawal Notice is delivered prior
to the delivery to the Administrative Agent and the Lenders of the Clipper
Project Budget in accordance with the terms of this Agreement and is made to
fund Clipper Project expenditures, then such Withdrawal Notice shall include a
reasonably detailed list of all Clipper Project expenditures intended to be
funded with the proceeds of such withdrawal and shall otherwise be in compliance
with Section 2.03(e) (a “Clipper Withdrawal Notice”). Upon receipt of a Clipper
Withdrawal Notice, the Administrative Agent shall promptly post such Clipper
Withdrawal Notice for review and, with respect to Clipper Project expenditures
in excess of $100,000, approval by the Required Lenders. Upon receipt by the
Administrative Agent of approvals of the Lenders constituting the Required
Lenders, such Clipper Withdrawal Notice shall be deemed approved and the amounts
requested thereunder shall (subject to the other provisions of this clause (d)),
be disbursed to the Borrower. Upon the receipt of a Withdrawal Notice (and any
necessary approvals for Clipper Withdrawal Notices), the Administrative Agent
shall transfer Loans in an aggregate principal amount equal to the amount
specified in such Withdrawal Notice to the account of the Borrower specified in
such Withdrawal Notice (i) to fund expenses of the following week in accordance
with the DIP Budget and to fund Clipper Project expenditures approved in the
applicable Clipper Withdrawal Notice and (ii) following delivery to the
Administrative Agent and the Lenders of the Clipper Project Budget in accordance
with the terms of this Agreement, to fund expenditures included in the Clipper
Project Budget for the following week; provided that: (w) with respect to any
withdrawal of proceeds of Additional NM Loans, such withdrawal may only be made
to the extent that

 

- 5 -



--------------------------------------------------------------------------------

the amount of Unrestricted Cash on Hand as of such date does not exceed the
amount of Liquidity required under Section 8.19(b)(ii), (x) after giving effect
to each withdrawal, the aggregate Cash Collateral held by the Borrower will not
exceed (A) the amount necessary for the Borrower to fund all capital
expenditures as scheduled on such Withdrawal Notice, (B) the amount necessary
for the Borrower to continue in operation pursuant to the terms of the DIP
Budget (including fees, costs, and administrative expenditures), and (C) the
amount of Liquidity required under Section 8.19(b)(ii), (y) immediately prior to
making any withdrawal, no Event of Default shall have occurred and be continuing
at such time or would result from such withdrawal and (z) funds withdrawn shall
be used solely to pay expenses in accordance with the DIP Budget or applicable
Project Budget within permitted variances. Each Withdrawal Notice shall contain
a certification by the Borrower that the withdrawal request pursuant thereto
complies, and the application of the funds so withdrawn will comply, with the
terms of this Agreement in all respects, and the Administrative Agent shall be
entitled to conclusively rely on such certification, absent manifest error.”

(l) Section 2.03 of the Credit Agreement is hereby amended by adding the
following new clause (e) immediately after clause (d) contained therein:

“(e) The Borrower shall not be entitled to borrow Loans and withdraw amounts
from the Collateral Account except to the extent requested and used to fund
(i) amounts set forth in the DIP Budget necessary for the Borrower to continue
in operation (including, without limitation, (x) fees, costs and expenditures
made in the administration of the Bankruptcy Case, and (y) amounts to pay and/or
to be set aside in trust to satisfy all applicable plugging and abandonment
obligations and bonding requirements), and (ii) all administrative expenditures
relating to work performed or goods or services delivered in connection with the
Clipper Project in accordance with the Clipper Project Budget prior to the
delivery of a DIP Termination Declaration (as defined in the Interim Order);
provided that each such Withdrawal Notice shall (A) include a detailed list of
all expenditures intended to be funded with the proceeds of such Borrowing or
withdrawal, (B) to the extent such expenditures are not included in an approved
Budget, be approved in writing by the Required Lenders, and (iii) contain a
certification by the Borrower that, to the extent such expenditures relate to
the Clipper Project, such expenditures are necessary for the completion of the
Clipper Project, could not be avoided or reduced by rejecting or modifying any
contracts and that in the absence of such expenditures, the Clipper Project
would not be completed on time or on budget.”

 

- 6 -



--------------------------------------------------------------------------------

(m) Section 2.04(b) of the Credit Agreement is hereby amended by (i) deleting at
the end of sub-clause (iii) of the first sentence thereof the text “and” and
replacing such text with a comma, (ii) adding at the end of sub-clause (iv) of
the first sentence thereof the text “and” and (iii) adding the following new
sub-clause (v) immediately prior to the end of the first sentence:

“(v) whether the Second Amendment Additional Interest with respect to such
Borrowing will be paid in cash or paid in kind by being capitalized and added to
the principal amount of the Loan”

(n) Section 2.06(a) of the Credit Agreement is hereby amended by deleting the
provision in its entirety and replacing it with the following revised
Section 2.06(a):

“(a) The Commitments of the Lenders with respect to:

(i) the Subsequent Clipper Project Amount shall automatically terminate upon the
earlier of (A) the date that is thirty-five (35) days after the Closing Date if
the Subsequent Clipper Availability Date has not occurred as of such date or
(B) the making of the NM Loans allocable to such amount on the Subsequent
Clipper Availability Date;

(ii) the Final Clipper Project Amount, shall automatically terminate upon the
earliest to occur of (A) the date that is thirty-five (35) days after the entry
of the Interim Order if the Final Order has not been entered as of such date and
the Subsequent Clipper Availability Date has not occurred by such date, or
(B) the making of the NM Loans allocable to such amount on the Final Clipper
Availability Date;

(iii) the Additional DIP Budget Amount shall automatically terminate upon the
earliest of (A) the date that is thirty-five (35) days after the entry of the
Interim Order if the Final Order has not been entered as of such date,
(B) December 14, 2012 if the Additional DIP Budget Availability Date has not
occurred as of such date or (C) the making of the Additional DIP Budget Loans on
the Additional DIP Budget Availability Date;

(iv) the Final DIP Budget First Tranche Amount shall automatically terminate
upon the earliest to occur of (A) January 2, 2013 if the applicable Final DIP
Budget Availability Date has not occurred by such date and (B) the making of the
NM Loans allocable to such amount on the applicable Final DIP Budget
Availability Date;

(v) the Final DIP Budget Second Tranche Amount shall automatically terminate
upon the earliest to occur of (A) February 15, 2013 if the second Final DIP
Budget Availability Date has not occurred by such date and (B) the making of the
NM Loans allocable to such amount on the second Final DIP Budget Availability
Date;

(vi) the Additional NM Loans First Tranche Amount shall automatically terminate
upon the earliest of (A) February 15, 2013 and (B) the date on which the NM
Loans allocable to such amount are made; and

(vii) the Additional NM Loans Second Tranche Amount shall automatically
terminate upon the earliest of (A) March 1, 2013 and (B) the date on which the
NM Loans allocable to such amount are made.”

 

- 7 -



--------------------------------------------------------------------------------

(o) Section 3.02 of the Credit Agreement is hereby amended by deleting clause
(d) therein and replacing it with the following clause (d):

“(d) Interest Payment Dates, etc. On the Interest Payment Date applicable to
each Loan (i) Additional Interest shall be paid in kind on such date by being
capitalized and added to the principal amount of such Loan, (ii) Second
Amendment Additional Interest shall, pursuant to the election of the Borrower
provided in accordance with Section 2.03(a), Section 2.04(b) or as the
Administrative Agent may otherwise request, be paid in cash on such date or paid
in kind on such date by being capitalized and added to the principal amount of
such Loan, and (iii) the remaining interest accrued thereon shall be payable in
cash on such date. Once so paid, Additional Interest and Second Amendment
Additional Interest, to the extent paid in kind, shall constitute principal of
the Loans for all purposes under this Agreement. The applicable Alternate Base
Rate or Adjusted LIBO Rate for each Interest Period or day within an Interest
Period, as the case may be, shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.”

(p) Section 3.04 of the Credit Agreement is hereby amended by deleting clause
(c)(i)(E) therein and replacing it with the following clause (c)(i)(E):

“(E) any transaction described in clause (ix) of the definition of Asset
Disposition made by ATP Netherlands, the Borrower shall prepay the Loans, the
Prepetition Hedge Obligations (to the extent required under the MBL Agreement)
and/or permanently reduce the Commitments in accordance with Section 3.04(c)(iv)
to the extent of any distributions, dividends or other amounts received by the
Borrower from ATP Netherlands in connection with such transaction, including,
without limitation, the repayment of intercompany advances, net of any taxes
actually paid or required to be paid in cash as a result of such transfer after
giving effect to the utilization of tax attributes.”

(q) Section 3.04 of the Credit Agreement is hereby amended by deleting clause
(c)(ii) therein and replacing it with the following clause (c)(ii):

“(ii) Commencing March 15, 2013 and continuing on the fifteenth day of each
month thereafter, the Borrower shall prepay the Loans in an amount equal to the
amount by which (x) all Unrestricted Cash on Hand of the Borrower at such date,
net of any escrowed funds (provided that if Total Cash Flow over the following
four-week period as set forth in the DIP Budget at such time shows a net outflow
of cash during such period, either at the end of any week within such period or
in the aggregate during such period, an amount equal to the greatest net cash
usage at the end of any such week or at the end of such period, will be deducted
from such amount of Unrestricted Cash on Hand so long as such amount is
deposited in the Collateral Account, it being understood that such amounts shall
be available for withdrawal for use pursuant to Sections 2.03(d) and (e) in
accordance with the DIP Budget) exceeds (y) $30,000,000. All such payments will
be applied (A) first to the NM Loans until paid in full and (B) thereafter to
Refinancing Loans until paid in full.”

 

- 8 -



--------------------------------------------------------------------------------

(r) Section 3.05(e) of the Credit Agreement is hereby amended by replacing the
numeral “(i)” immediately prior to the words “the payment in full” with the
numeral “(ii)”.

(s) Section 7.16(b) of the Credit Agreement is hereby amended by deleting the
provision in its entirety and replacing it with the following:

“(b) All material licenses, leases and agreements necessary for the conduct of
the business of the Credit Parties and the Restricted Subsidiaries are valid and
subsisting, in full force and effect, and, except for the failure to make the
royalty payments set forth on Schedule 7.07, there exists no default or event or
circumstance which with the giving of notice or the passage of time or both
would give rise to a default under any such lease or leases, which could
reasonably be expected to have a Material Adverse Effect.”

(t) Section 8.01(b) of the Credit Agreement is hereby amended by (i) deleting
the first two sentences therein in their entirety and (ii) deleting in the third
sentence thereof the text “In the event that the Borrower is no longer required
to file such reports, documents and information with the SEC pursuant to the
Exchange Act, the” and substituting in lieu thereof the text “The”.

(u) Section 8.01(e)(iv) of the Credit Agreement is hereby amended by replacing
the text “Additional DIP Budget Availability Date” with the text “second Final
DIP Budget Availability Date”.

(v) Section 8.01(e)(vi) of the Credit Agreement is hereby amended by replacing
the word “first” immediately prior to the words “Business Day” with the word
“third”.

(w) Section 8.18 of the Credit Agreement is hereby amended by deleting the
provision in its entirety and replacing it with the following revised
Section 8.18:

“SECTION 8.18 Commodity Agreements. The Borrower shall have entered into, on or
before October 26, 2012, with respect to swaps, and on or before December 10,
2012, with respect to puts, Commodity Agreements reasonably satisfactory to the
Administrative Agent and the Required Lenders covering at least 50% of the oil
and gas that is attributable to the Borrower’s net revenue interest share of
production projected to be produced for a period of between 6 and 12 months from
the Closing Date, so long as the establishment costs relating to such commodity
hedging arrangements shall at no time exceed in the aggregate $3,000,000. Such
commodity hedging transactions may include collars for volumes attributable to
50% of the Borrower’s interest in production, net of volumes attributable to
lessors’ royalties, Production Payments and Reserve Sales; and puts for volumes
attributable to 50% of the Borrower’s net revenue interest in production.”

 

- 9 -



--------------------------------------------------------------------------------

(x) Section 8.19 of the Credit Agreement is hereby amended by deleting the
provision in its entirety and replacing it with the following revised
Section 8.19:

“SECTION 8.19 Financial Covenants.

(a) Monthly Measurement. The Borrower shall comply with the following financial
covenant and to evidence such compliance, shall provide to the Administrative
Agent and each Lender not later than three (3) Business Days after receipt by
the Borrower of the buyer remittance reports relating to the month then ended,
but in no event more than 30 days after the end of the prior month, a
certificate of a Financial Officer evidencing that, when measured as of the end
of the such month, the Borrower has produced no less than the BOE per day (on a
monthly average basis) specified on Schedule 8.19 for such month, as such
Schedule may be revised from time to time with the consent of the Required
Lenders to adjust such amounts to reflect the sale of assets permitted
hereunder; provided that all such minimum amounts shall be adjusted on a
reasonable basis for a period not to exceed sixty (60) days based on outages due
to Acts of God.

(b) Weekly Measurements. The Borrower shall comply with the following financial
covenants and to evidence such compliance, shall provide to the Administrative
Agent and each Lender at the close of business on the second Business Day of
each week (or, in the case of clause (i) below, within five (5) Business Days
after the end of each week), a certificate of a Financial Officer evidencing
that, when measured as of the end of the prior week:

(i) the Credit Parties have produced a minimum production of BOE per day (on a
rolling four-week average basis) of not less than the amount specified on
Schedule 8.19 for such rolling four-week period, as such Schedule may be revised
from time to time with the reasonable consent of the Required Lenders to adjust
such amounts to reflect the sale of assets permitted hereunder; provided,
however, that the Borrower shall not be deemed to have breached this financial
covenant unless the Borrower fails to comply for two consecutive testing
periods; and provided further that all such minimum amounts shall be adjusted on
a reasonable basis for a period not to exceed sixty (60) days based on outages
due to Acts of God;

(ii) at all times from and after the entry of the Final Order, the Credit
Parties have Liquidity of no less than $20,000,000; provided that Liquidity
shall include the accounts receivable associated with the initial revenue
payments made during the period from February 15, 2013 through March 31, 2013
from the “first party purchasers” associated with the initial period of
production from the Clipper Project;

(iii) the Credit Parties’ expenditures for those line items highlighted in
yellow on Exhibit D-1 for such week have complied with the DIP Budget or, as
applicable, the relevant Project Budget, within a variance of: (A) 10% with
respect to Capital Expenditures on a line item and aggregate basis (B) 10% with
respect to general and administrative expenditures on an aggregate basis (C) 10%
with respect to Total Financing Disbursements on an aggregate basis and (D) 20%
with respect to all other expenditures highlighted in yellow on Exhibit D-1 on a
line item basis and (E) for 10% with respect to each week’s Total Weekly
Disbursements (meaning all expense line items) on an aggregate basis; and

 

- 10 -



--------------------------------------------------------------------------------

(iv) without limiting clause (iii) above, the aggregate amount of the Borrower’s
outstanding accounts payable (based on the accounts payable account within the
Borrower’s general ledger) as of the end of such week does not exceed the amount
specified in the Budgets.”

(y) Section 8.20 of the Credit Agreement is hereby amended by deleting the
provision in its entirety and replacing it with the following revised
Section 8.20:

“SECTION 8.20 Post-Closing Deliveries.

(a) On or before November 15, 2012, or such later date as the Required Lenders
shall determine in their sole and absolute discretion, deliver to the
Administrative Agent (who shall promptly deliver copies of the same to the
Lenders) versions of Schedules P-1 and 9.11 that include descriptions of all
agreements (and, with respect to Schedule P-1, Liens granted) giving rise to the
payments and transfers set forth in the “Divisions of Interests” delivered as
Schedules P-1 and 9.11 as of the Closing Date.

(b) On or before December 10, 2012, or such later date as the Required Lenders
shall determine in their sole and absolute discretion, deliver to the Collateral
Agent (i) all of the Security Instruments, duly executed by the Borrower,
(ii) opinions of counsel (including applicable local counsel) with respect to
the Security Instruments and (iii) certificates or other applicable instruments
evidencing any stock or promissory notes pledged pursuant to the Security
Instruments, together with applicable executed stock powers and allonges.

(c) The Administrative Agent may grant, in its sole and absolute discretion, an
extension of five Business Days from December 10, 2012, or any later date
determined by the Required Lenders, for the deliveries required by this
Section.”

(z) Article VIII of the Credit Agreement is hereby amended by adding the
following new Section 8.21 immediately after Section 8.20 contained therein:

“SECTION 8.21 Lien Identification Process. On or before December 17, 2012, the
Borrower shall file with the Bankruptcy Court and serve upon all creditors a
Lien Identification Process Motion requesting the Bankruptcy Court to approve a
process requiring all statutory Lien claimants to file with the Bankruptcy Court
a statement of any Lien claims for prepetition services along with a statement
of, and evidence of, the date to which the claimant asserts that any Lien rights
relate back. Such motion shall be set for hearing on or before January 10, 2013.
The motion and any order thereon will further provide that Lien claimants will
have 60 days from the entry of the order to file such statements and that the
failure to file such statements will result in any Lien being subordinated to
Liens created under the Loan Documents pursuant to 11 U.S.C. 510(c).”

 

- 11 -



--------------------------------------------------------------------------------

(aa) Section 9.02 of the Credit Agreement is hereby amended by adding the
following new clause (k) immediately after clause (j) contained therein:

“(k) Debt incurred in connection with the financing of insurance premiums in the
ordinary course of business; provided that the aggregate amount of such Debt
does not exceed $7,000,000 and the installment payments relating to such Debt
are specifically provided for in the DIP Budget.”

(bb) Section 9.07(b) of the Credit Agreement is hereby amended by deleting the
provision in its entirety and replacing it with the following revised
Section 9.07(b):

“(b) no Capital Expenditures with respect to the Gomez #9 Project may be made;
provided that commencing as of December 1, 2012, Capital Expenditures with
respect to the Gomez #9 Project may be made for project planning (surveys,
assessments, geological testing, etc.) in an aggregate amount of up to
$1,000,000, and at the reasonable discretion of the Required Lenders, up to an
additional aggregate amount of $1,000,000.”

(cc) Section 9.11 of the Credit Agreement is hereby amended by (i) deleting in
clause (b) thereof the text “and” where it appears immediately after the
semi-colon, (ii) deleting in clause (c) thereof the period contained therein and
substituting in lieu thereof the text “; and” and (iii) adding the following new
clause (d):

“(d) The sale of all of the Borrower’s shelf properties, or any portion thereof
on a block by block basis, as such allocation of property in relation to such
sale may be determined by the Borrower in its business judgment with respect to
the applicable purchaser, to one or more unaffiliated third parties on arm’s
length terms, so long as such sale includes a release of all corresponding
bonding requirements applicable to such shelf properties or each such block, as
applicable (or, if less than all corresponding bonding requirements, with the
consent of the Required Lenders), and an indemnification from the purchaser with
respect to any plugging and abandonment obligations associated with such
properties or block, as applicable (or, if less than all corresponding bonding
requirements, with the consent of the Required Lenders), and the Required
Lenders have approved the reasonableness of the terms of sale, such approval not
to be unreasonably withheld. To the extent any such sale is consummated, in
addition to any other prepayment required pursuant to Section 3.04(c)(i)(A),
(i) the Loans shall be prepaid (to the extent funds are actually received by the
Borrower) and/or (ii) the Commitments shall be permanently reduced, in either
case in an amount equal to the corresponding amount of the plugging and
abandonment obligations that have been indemnified and the bonding requirements
that have been released, and any such amounts received from or in connection
with such sale shall be applied in accordance with Section 3.04(c)(i)(A);
provided that any such prepayments shall be reduced for any projected loss of
net revenue from the period commencing on the proposed

 

- 12 -



--------------------------------------------------------------------------------

approval date for such sale through April 30, 2013 (or such earlier date when
the Deepwater Properties Sale has been consummated or an Approved Plan has been
confirmed), which is estimated to be no more than $1,625,000 in the aggregate
for such period.”

(dd) Section 10.01 of the Credit Agreement is hereby amended by adding the
following new clauses (aa) and (bb) at the end of such Section:

“(aa) the Borrower fails to achieve commercial operation of the MC 942 S-Sand
well by January 2, 2013.

(bb) the Borrower fails to achieve commercial operation of the Clipper Project
by March 1, 2013.”

(ee) Section 11.09 of the Credit Agreement is hereby amended by adding the
following paragraph at the end of such Section:

“The Lenders hereby irrevocably authorize the Collateral Agent, based upon the
instruction of the Required Lenders, to (i) credit bid and in such manner
purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral at any sale thereof conducted under the provisions
of the Bankruptcy Code, including under Section 363 of the Bankruptcy Code or
any similar laws in any other jurisdictions to which the Borrower is subject, or
(ii) credit bid and in such manner purchase (either directly or through one or
more acquisition vehicles) all or any portion of the Collateral at any other
sale or foreclosure conducted by (or with the consent or at the direction of)
the Collateral Agent (whether by judicial action or otherwise) in accordance
with applicable law. The Lenders further agree that, in connection with any such
credit bid and purchase, the indebtedness hereunder and under any other Loan
Document, together with the Prepetition Hedge Obligations (collectively, the
“Secured Obligations”), owed to the Lenders shall be entitled to be, and shall
be, credit bid on a ratable basis and the Lenders whose Secured Obligations are
credit bid shall be entitled to receive interests (ratably based upon the
proportion of their Secured Obligations credit bid in relation to the aggregate
amount of Secured Obligations so credit bid) in the asset or assets so purchased
(or in the equity interests of the acquisition vehicle or vehicles that are used
to consummate such purchase). The Borrower hereby acknowledges and consents to
the foregoing authorization. Except as provided above and otherwise expressly
provided for herein or in the other Loan Documents, the Collateral Agent will
not execute and deliver a release of any Lien on any Collateral. Upon request by
the Collateral Agent or the Borrower at any time, the Lenders will confirm in
writing the Collateral Agent’s authority to release any such Liens on particular
types or items of Collateral pursuant to this Section 11.09.”

(ff) Schedule 8.19 of the Credit Agreement is hereby amended by deleting the
current schedule and replacing it with the revised Schedule 8.19 attached to
this Amendment.

 

- 13 -



--------------------------------------------------------------------------------

(gg) Schedule 10.01 of the Credit Agreement is hereby amended by deleting the
current schedule and replacing it with the revised Schedule 10.01 attached to
this Amendment.

(hh) Exhibit W-2 of the Credit Agreement is hereby amended by deleting the
current Exhibit and replacing it with the revised Exhibit W-2 attached to this
Amendment.

SECTION 3. Final Order. The Borrower hereby agrees to comply with all applicable
requirements of the Final Order with respect to this Amendment.

SECTION 4. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, the Borrower hereby represents and warrants to each
Lender and to the Administrative Agent that, after giving effect to this
Amendment:

(a) the representations and warranties of each Loan Party contained in any Loan
Document are true and correct in all material respects on and as of the
Amendment Effective Date to the same extent as though made on and as of such
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties are
true and correct in all material respects on and as of such earlier date;

(b) as of the Amendment Effective Date (after giving effect to this Amendment),
no Default or Event of Default has occurred and is continuing;

(c) the Amendment is (i) in accordance with the DIP Documents (as defined in the
Final Order), (ii) beneficial to the Borrower and (iii) not prejudicial in any
material respect to the rights of third parties; and

(d) attached hereto as Annex 1 is a true, correct and complete copy of the
updated DIP Budget, which DIP Budget shall be effective from and after the
Amendment Effective Date.

SECTION 5. Conditions to Effectiveness. This Amendment shall become effective on
and as of the date on which each of the following conditions precedent is
satisfied in full (such date, the “Amendment Effective Date”):

(a) The Administrative Agent (or its counsel) shall have received duly executed
counterparts hereof that, when taken together, bear the authorized signatures of
the Borrower and the Required Lenders.

(b) The Administrative Agent and the Lenders shall have received all amounts due
and payable on or prior to the Amendment Effective Date, including reimbursement
or payment of all expenses required to be reimbursed or paid by the Borrower
hereunder or under any other Loan Document.

(c) The Borrower shall have complied with all applicable requirements of the
Final Order.

(d) The Borrower shall have received approval from the Bankruptcy Court to enter
into this Amendment.

 

- 14 -



--------------------------------------------------------------------------------

(e) The Required Lenders shall have received a revised DIP Budget and Clipper
Project Budget, each in form and substance satisfactory to the Required Lenders
in their sole discretion.

(f) The Borrower shall have provided the professionals for the Administrative
Agent and the Lenders (i) all of the information that such professionals have
requested from the Borrower (other than information that is subject to later
delivery in accordance with the milestones set forth on Schedule 10.01 to the
Credit Agreement), (ii) a complete list of the information that Jefferies & Co.
has requested from the Borrower in connection with the preparation of the Shelf
Properties Marketing Materials, including any supplements thereto, (iii) at
least one day to review such list and the opportunity to supplement such list by
requesting the Borrower provide Jefferies & Co. with additional information to
be included in the Shelf Properties Marketing Materials, (iv) confirmation that
all information requested by Jefferies & Co., as supplemented by such
professionals, has been delivered to Jefferies & Co. and (v) copies of all such
information.

(g) The Lenders shall have received an amendment fee, on a pro rata basis, in an
amount equal to 1.00% of the sum of the aggregate principal amount of all Loans
and unfunded Commitments outstanding at such time, which fee shall be paid in
kind by being capitalized and added to the principal amount of such Loans.

SECTION 6. Effect of Amendment. Except as specifically waived or amended hereby,
the Credit Agreement shall continue in full force and effect in accordance with
the provisions thereof as in existence on the date hereof. On and after the
Amendment Effective Date, any reference to the Credit Agreement shall mean the
Credit Agreement as modified hereby. This Amendment shall constitute a Loan
Document for all purposes of the Credit Agreement and the other Loan Documents.

SECTION 7. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK AND THE BANKRUPTCY CODE.

SECTION 8. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one agreement. Delivery of an executed
signature page to this Amendment by facsimile or other customary means of
electronic transmission (e.g., “pdf”) shall be as effective as delivery of a
manually signed counterpart of this Amendment.

SECTION 9. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

[Remainder of page intentionally left blank]

 

- 15 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

ATP OIL & GAS CORPORATION,

as debtor and debtor-in-possession,

    by  

/s/ Albert L. Reese, Jr.

    Name: Albert L. Reese, Jr.     Title: Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as a Lender, as Collateral Agent and
as Administrative Agent,     by  

/s/ Megan Kane

    Name: Megan Kane     Title: Authorized Signatory     by  

/s/ Didier Siffer

    Name: Didier Siffer     Title: Authorized Signatory



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF THE DAY AND YEAR FIRST WRITTEN
ABOVE, IN RESPECT OF THE SENIOR SECURED SUPER PRIORITY PRIMING DEBTOR IN
POSSESSION CREDIT AGREEMENT DATED AS OF AUGUST 29, 2012, AMONG ATP OIL & GAS
CORPORATION, AS DEBTOR AND DEBTOR-IN-POSSESSION, THE LENDERS FROM TIME TO TIME
PARTY THERETO AND CREDIT SUISSE AG, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
Lender Name:  

Credit Suisse AG, Cayman Islands Branch

  ,           by  

/s/ Megan Kane

        Name: Megan Kane         Title: Authorized Signatory    
For any Lender requiring a second signature line:           by  

/s/ Didier Siffer

        Name: Didier Siffer         Title: Authorized Signatory  



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF THE DAY AND YEAR FIRST WRITTEN
ABOVE, IN RESPECT OF THE SENIOR SECURED SUPER PRIORITY PRIMING DEBTOR IN
POSSESSION CREDIT AGREEMENT DATED AS OF AUGUST 29, 2012, AMONG ATP OIL & GAS
CORPORATION, AS DEBTOR AND DEBTOR-IN-POSSESSION, THE LENDERS FROM TIME TO TIME
PARTY THERETO AND CREDIT SUISSE AG, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
Lender Name:  

CREDIT SUISSE LOAN FUNDING LLC

            by  

/s/ Robert Healy

        Name: Robert Healy         Title: Authorized Signatory    
For any Lender requiring a second signature line:           By  

/s/ Michael Wotanowski

        Name: Michael Wotanowski         Title: Authorized Signatory  



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF THE DAY AND YEAR FIRST WRITTEN
ABOVE, IN RESPECT OF THE SENIOR SECURED SUPER PRIORITY PRIMING DEBTOR IN
POSSESSION CREDIT AGREEMENT DATED AS OF AUGUST 29, 2012, AMONG ATP OIL & GAS
CORPORATION, AS DEBTOR AND DEBTOR-IN-POSSESSION, THE LENDERS FROM TIME TO TIME
PARTY THERETO AND CREDIT SUISSE AG, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
Lender Name:  

MSD AND SLD CHARITABLE TRUSTS INVESTING PARTNERSHIP

            by  

/s/ Marc R. Lisker

        Name: Marc R. Lisker         Title: Authorized Signatory  



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF THE DAY AND YEAR FIRST WRITTEN
ABOVE, IN RESPECT OF THE SENIOR SECURED SUPER PRIORITY PRIMING DEBTOR IN
POSSESSION CREDIT AGREEMENT DATED AS OF AUGUST 29, 2012, AMONG ATP OIL & GAS
CORPORATION, AS DEBTOR AND DEBTOR-IN-POSSESSION, THE LENDERS FROM TIME TO TIME
PARTY THERETO AND CREDIT SUISSE AG, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
Lender Name:  

TINTORETTO INVESTMENTS, LLC

            by  

/s/ Marc R. Lisker

        Name: Mark R. Lisker         Title: General Counsel  



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF THE DAY AND YEAR FIRST WRITTEN
ABOVE, IN RESPECT OF THE SENIOR SECURED SUPER PRIORITY PRIMING DEBTOR IN
POSSESSION CREDIT AGREEMENT DATED AS OF AUGUST 29, 2012, AMONG ATP OIL & GAS
CORPORATION, AS DEBTOR AND DEBTOR-IN-POSSESSION, THE LENDERS FROM TIME TO TIME
PARTY THERETO AND CREDIT SUISSE AG, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
Lender Name:  

DOUBLE MAKO INVESTMENTS, LLC

            by  

/s/ Marc R. Lisker

        Name: Mark R. Lisker         Title: General Counsel  



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF THE DAY AND YEAR FIRST WRITTEN
ABOVE, IN RESPECT OF THE SENIOR SECURED SUPER PRIORITY PRIMING DEBTOR IN
POSSESSION CREDIT AGREEMENT DATED AS OF AUGUST 29, 2012, AMONG ATP OIL & GAS
CORPORATION, AS DEBTOR AND DEBTOR-IN-POSSESSION, THE LENDERS FROM TIME TO TIME
PARTY THERETO AND CREDIT SUISSE AG, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
Lender Name:  

AUSTIN I LLC

            by  

/s/ Marc R. Lisker

        Name: Marc R. Lisker         Title: General Counsel  



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF THE DAY AND YEAR FIRST WRITTEN
ABOVE, IN RESPECT OF THE SENIOR SECURED SUPER PRIORITY PRIMING DEBTOR IN
POSSESSION CREDIT AGREEMENT DATED AS OF AUGUST 29, 2012, AMONG ATP OIL & GAS
CORPORATION, AS DEBTOR AND DEBTOR-IN-POSSESSION, THE LENDERS FROM TIME TO TIME
PARTY THERETO AND CREDIT SUISSE AG, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
Lender Name:  

MSD CREDIT OPPORTUNITY MASTER FUND, L.P.

            by  

/s/ Marc R. Lisker

        Name: Mark R. Lisker         Title: Managing Director  



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF THE DAY AND YEAR FIRST WRITTEN
ABOVE, IN RESPECT OF THE SENIOR SECURED SUPER PRIORITY PRIMING DEBTOR IN
POSSESSION CREDIT AGREEMENT DATED AS OF AUGUST 29, 2012, AMONG ATP OIL & GAS
CORPORATION, AS DEBTOR AND DEBTOR-IN-POSSESSION, THE LENDERS FROM TIME TO TIME
PARTY THERETO AND CREDIT SUISSE AG, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
Lender Name:  

KLS DIVERSIFIED MASTER FUND LTD

            by  

/s/ Michael P. Zarrilli

        Name: Michael P. Zarrilli         Title: Partner and COO  



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF THE DAY AND YEAR FIRST WRITTEN
ABOVE, IN RESPECT OF THE SENIOR SECURED SUPER PRIORITY PRIMING DEBTOR IN
POSSESSION CREDIT AGREEMENT DATED AS OF AUGUST 29, 2012, AMONG ATP OIL & GAS
CORPORATION, AS DEBTOR AND DEBTOR-IN-POSSESSION, THE LENDERS FROM TIME TO TIME
PARTY THERETO AND CREDIT SUISSE AG, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
Lender Name:  

KLS DIVERSIFIED MASTER FUND LTD

            by  

/s/ Michael P. Zarrilli

        Name: Michael P. Zarrilli         Title: Partner and COO  



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF THE DAY AND YEAR FIRST WRITTEN
ABOVE, IN RESPECT OF THE SENIOR SECURED SUPER PRIORITY PRIMING DEBTOR IN
POSSESSION CREDIT AGREEMENT DATED AS OF AUGUST 29, 2012, AMONG ATP OIL & GAS
CORPORATION, AS DEBTOR AND DEBTOR-IN-POSSESSION, THE LENDERS FROM TIME TO TIME
PARTY THERETO AND CREDIT SUISSE AG, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
Lender Name:  

KLS FOCUS PERFORMANCE FUND LTD

            by  

/s/ Michael P. Zarrilli

        Name: Michael P. Zarrilli         Title: Partner and COO  



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF THE DAY AND YEAR FIRST WRITTEN
ABOVE, IN RESPECT OF THE SENIOR SECURED SUPER PRIORITY PRIMING DEBTOR IN
POSSESSION CREDIT AGREEMENT DATED AS OF AUGUST 29, 2012, AMONG ATP OIL & GAS
CORPORATION, AS DEBTOR AND DEBTOR-IN-POSSESSION, THE LENDERS FROM TIME TO TIME
PARTY THERETO AND CREDIT SUISSE AG, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
Lender Name:  

KLS DIVERSIFIED MASTER FUND LTD

            by  

/s/ Michael P. Zarrilli

        Name: Michael P. Zarrilli         Title: Partner and COO  



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF THE DAY AND YEAR FIRST WRITTEN
ABOVE, IN RESPECT OF THE SENIOR SECURED SUPER PRIORITY PRIMING DEBTOR IN
POSSESSION CREDIT AGREEMENT DATED AS OF AUGUST 29, 2012, AMONG ATP OIL & GAS
CORPORATION, AS DEBTOR AND DEBTOR-IN-POSSESSION, THE LENDERS FROM TIME TO TIME
PARTY THERETO AND CREDIT SUISSE AG, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
Lender Name:  

FORTRESS CREDIT INVESTMENTS I LTD

            by  

/s/ Constantine M. Dakolis

        Name: Constantine M. Dakolis         Title: Director  



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF THE DAY AND YEAR FIRST WRITTEN
ABOVE, IN RESPECT OF THE SENIOR SECURED SUPER PRIORITY PRIMING DEBTOR IN
POSSESSION CREDIT AGREEMENT DATED AS OF AUGUST 29, 2012, AMONG ATP OIL & GAS
CORPORATION, AS DEBTOR AND DEBTOR-IN-POSSESSION, THE LENDERS FROM TIME TO TIME
PARTY THERETO AND CREDIT SUISSE AG, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
Lender Name:  

FORTRESS CREDIT INVESTMENTS II LTD

  ,           by  

/s/ Constantine M. Dakolis

        Name: Constantine M. Dakolis         Title: Director  



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF THE DAY AND YEAR FIRST WRITTEN
ABOVE, IN RESPECT OF THE SENIOR SECURED SUPER PRIORITY PRIMING DEBTOR IN
POSSESSION CREDIT AGREEMENT DATED AS OF AUGUST 29, 2012, AMONG ATP OIL & GAS
CORPORATION, AS DEBTOR AND DEBTOR-IN-POSSESSION, THE LENDERS FROM TIME TO TIME
PARTY THERETO AND CREDIT SUISSE AG, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
Lender Name:  

FORTRESS CREDIT OPPORTUNITIES I LP

            By  

FORTRESS CREDIT OPPORTUNITIES I GP, its general partner

            By  

/s/ Constantine M. Dakolias

        Name: Constantine M. Dakolias         Title: President  



--------------------------------------------------------------------------------

Schedule 1

Existing Defaults

1. The Event of Default under Section 10.01(d) of the Credit Agreement as a
result of the failure of the Borrower to comply with Section 8.20 of the Credit
Agreement by failing to deliver to the Administrative Agent, on or before the
date that is thirty (30) days after the date of the Credit Agreement,
(a) versions of Schedules P-1 and 9.11 that include descriptions of all
agreements (and, with respect to Schedule P-1, Liens granted) giving rise to the
payments and transfers set forth in the “Divisions of Interests” delivered as
Schedules P-1 and 9.11 as of the Closing Date; and (b) (i) all of the Security
Instruments, duly executed by the Borrower, (ii) opinions of counsel (including
applicable local counsel) to the Borrower with respect to the Security
Instruments and (iii) certificates or other applicable instruments evidencing
any stock or promissory notes pledged pursuant to the Security Instruments,
together with applicable executed stock powers and allonges.

2. The Event of Default under Section 10.01(d) of the Credit Agreement as a
result of the failure of the Borrower to comply with Section 8.18 of the Credit
Agreement by failing to have entered into Commodity Agreements reasonably
satisfactory to the Administrative Agent and the Required Lenders no later than
15 Business Days after the date that the Final Order is entered.

3. The Event of Default under Section 10.01(o) of the Credit Agreement as a
result of the failure of the Borrower to prepare a data room and begin
dissemination of an information memorandum to a list of potential interested
parties on or before the date that is 20 days after the first occurrence of a
Specified Event, which occurred on October 9, 2012.

4. The Event of Default under Section 10.01(d) of the Credit Agreement as a
result of the failure of the Borrower to comply with Section 8.19(b)(i) of the
Credit Agreement by failing to have produced a minimum production of BOE per day
(on a rolling four-week average basis) of not less than the amount specified on
Schedule 8.19 of the Credit Agreement for such rolling four-week period, for the
weeks beginning November 12, 2012 and November 19, 2012.



--------------------------------------------------------------------------------

SCHEDULE 8.19

Minimum Monthly Average and

Rolling Four-Week Average of Barrels of Oil Equivalent Per Day

See attached.



--------------------------------------------------------------------------------

SCHEDULE 10.01

Milestones

A. With respect to the sale of the Borrower’s shelf properties and related
assets (the “Shelf Properties Sale”):

 

Due Date

  

Milestone

(a)    On or prior to November 26, 2012    The professionals for the
Administrative Agent and the Lenders shall have received (i) an updated offering
memorandum with all pending exhibits and slides completed, an offering teaser
(if applicable), a process letter, a draft confidentiality agreement and any
other introductory materials (collectively, the “Shelf Properties Marketing
Materials”), (ii) a list of potential buyers (the “Shelf Properties Potential
Buyers”), and (iii) any available internal process schedules or materials, to
the extent that they are more detailed than the sale process timeline set forth
in the Credit Agreement. The professionals for the Administrative Agent and the
Lenders shall have the right to request revisions to any such Shelf Properties
Marketing Materials and other information. (b)    On or prior to November 30,
2012    The Borrower shall have (i) prepared a data room and begun dissemination
of the Shelf Properties Marketing Materials to the Shelf Properties Potential
Buyers, which Shelf Properties Marketing Materials shall include all revisions
and updates thereto that have been requested by the Administrative Agent’s and
the Lenders’ professionals, and (ii) provided the professionals for the
Administrative Agent and the Lenders an index listing all documents posted in,
and access to, such data room. (c)    On or prior to December 7, 2012    The
Borrower shall have provided the Lenders with copies of a draft Asset Purchase
Agreement and disclosure schedules thereto (collectively, the “Shelf Properties
Purchase Agreement”) and a draft Bid Procedures and Sale Motion.



--------------------------------------------------------------------------------

Due Date

  

Milestone

(d)   

On or prior to January

8, 2013

   The Borrower shall have filed with the Bankruptcy Court a motion (the “Shelf
Properties Sale Motion”) to sell substantially all of its shelf properties and
related assets, which sale may be structured to include the possibility of sales
of separate parcels to different buyers, either to a stalking horse or in an
open auction process, in each case on terms acceptable to the Required Lenders
(including, without limitation, any terms to the Shelf Properties Purchase
Agreement and Bid Procedures and Sale Motion that have been modified from the
drafts initially provided to the Lenders, it being understood that any such Bid
Procedures may include provision for a work fee in an amount to be agreed for a
limited number of bona fide qualified bidders), unless by such date the Borrower
has filed a plan and disclosure statement for a plan providing for payment in
full in cash of the Indebtedness (including committed financing for
implementation of such plan) or otherwise approved by the Required Lenders (an
“Approved Plan”). (e)    On or before January 24, 2013    The Bankruptcy Court
shall have approved Bid Procedures acceptable to the Required Lenders in respect
of the Shelf Properties Sale Motion (unless an Approved Plan has been filed).
(f)    On or before February 26, 2013    The auction for the Shelf Properties
Sale shall have commenced. (g)    On or before February 28, 2013    The
Bankruptcy Court shall have approved the Shelf Properties Sale, unless an
Approved Plan has been filed and the disclosure statement with respect thereto
has been approved. In the event that there is no qualified purchaser or
purchasers for certain assets following the auction and the Lenders have not
elected to credit bid for such assets, there shall be no Default or Event of
Default as a result of failing to satisfy this milestone. (h)    On or before
March 15, 2013    The Borrower shall have consummated the Shelf Properties Sale
with the purchaser approved by the Court, if any, unless an Approved Plan has
been filed and the disclosure statement with respect thereto has been approved;
provided that such date may be extended by up to an additional four weeks solely
to the extent such extension is necessary to obtain government or other
approvals in connection with such sale and all approval of transfer requests and
other filings in connection with such approvals have been made on or prior to
March 4, 2013.



--------------------------------------------------------------------------------

B. With respect to the sale of all of the Borrower’s deepwater properties and
related assets, which will include, subject to the consummation of the Shelf
Properties Sale, the shelf properties to provide an option for a collective sale
of all of the Borrower’s properties, and may be structured to include the
possibility of sales of separate parcels to separate purchasers (the “Deepwater
Properties Sale”):

 

Due Date

  

Milestone

(a)    On or prior to November 27, 2012    The professionals for the
Administrative Agent and the Lenders shall have received an updated list of
information that Jefferies & Co. has requested from the Borrower in connection
with the preparation of the Deepwater Properties Marketing Materials (as defined
below) that includes any additional information such professionals have
requested be included in such materials. (b)    On or prior to December 10, 2012
   The professionals for the Administrative Agent and the Lenders shall have
received (i) a confirmation from the Borrower that all remaining information in
connection with the preparation of the Deepwater Properties Marketing Materials
requested by Jefferies & Co., as supplemented by such professionals, has been
delivered to Jefferies & Co. and (ii) copies of all such remaining information.
(c)    On or prior to December 12, 2012    The professionals for the
Administrative Agent and the Lenders shall have received (i) an updated offering
memorandum with all pending exhibits and slides completed, an offering teaser
(if applicable), a process letter, a draft confidentiality agreement and any
other introductory materials (collectively, the “Deepwater Properties Marketing
Materials”), (ii) a list of potential buyers (the “Deepwater Properties
Potential Buyers”), and (iii) a sale process timeline as well as any available
internal process schedules or materials, to the extent that they are more
detailed than the sale process timeline set forth in the Credit Agreement. The
professionals for the Administrative Agent and the Lenders shall have the right
to request revisions to any such Deepwater Properties Marketing Materials and
other information. (d)    On or prior to December 14, 2012    The Borrower shall
have (i) prepared a data room and begun dissemination of the Deepwater
Properties Marketing Materials to the Deepwater Properties Potential Buyers,
which Deepwater Properties Marketing Materials shall include all revisions and
updates thereto that have been requested by the Administrative Agent’s and the
Lenders’ professionals, and (ii) provided the professionals for the
Administrative Agent and the Lenders an index listing all documents posted in,
and access to, such data room.



--------------------------------------------------------------------------------

Due Date

  

Milestone

(e)    On or prior to December 21, 2012    The Borrower shall have provided the
Lenders with copies of a draft Asset Purchase Agreement and disclosure schedules
thereto (collectively, the “Deepwater Properties Purchase Agreement”) and a
draft Bid Procedures and Sale Motion. (f)    On or prior to January 22, 2013   
The Borrower shall have filed with the Bankruptcy Court a motion (the “Deepwater
Properties Sale Motion”) to sell substantially all of its deepwater properties
and related assets, which sale may be structured to include the possibility of
sales of separate parcels to different buyers, either to a stalking horse or in
an open auction process, in each case on terms acceptable to the Required
Lenders (including, without limitation, any terms to the Deepwater Properties
Purchase Agreement and Bid Procedures and Sale Motion that have been modified
from the drafts initially provided to the Lenders, it being understood that any
such Bid Procedures may include provision for a work fee in an amount to be
agreed for a limited number of bona fide qualified bidders), unless by such date
the Borrower has filed an Approved Plan. (g)    On or before February 14, 2013
   The Bankruptcy Court shall have approved Bid Procedures acceptable to the
Required Lenders in respect of the Deepwater Properties Sale Motion (unless an
Approved Plan has been filed). To the extent such approved Bid Procedures
include a stalking horse that intends to purchase the Borrower’s shelf
properties and related assets in addition to the Borrower’s deepwater properties
and related assets, the milestones regarding the Shelf Properties Sale shall no
longer be applicable. (h)    On or before March 26, 2013    The auction for the
Deepwater Properties Sale shall have commenced. (i)    On or before March 28,
2013    The Bankruptcy Court shall have approved the Deepwater Properties Sale,
unless an Approved Plan has been filed and the disclosure statement with respect
thereto has been approved. (j)    On or before April 11, 2013    The Borrower
shall have consummated the Deepwater Properties Sale, unless an Approved Plan
has been filed and the disclosure statement with respect thereto has been
approved; provided that such date may be extended by up to an additional four
weeks solely to the extent such extension is necessary to obtain government or
other approvals in connection with such sale and all approval of transfer
requests and other filings in connection with such approvals have been made on
or prior to April 2, 2013. Upon consummation of such sale, the Commitments and
the Borrower’s use of Cash Collateral shall be terminated and the principal of
and interest on each Loan and all other amounts payable under the Loan Documents
(other than contingent indemnification obligations) shall be due and payable.



--------------------------------------------------------------------------------

C. With respect to an Approved Plan:

1. On or before February 21, 2013, to the extent an Approved Plan is filed, the
Bankruptcy Court shall have approved the disclosure statement for the Approved
Plan.

2. On or before March 28, 2013, if the Borrower has filed an Approved Plan and
the disclosure statement therefor has been approved, the Approved Plan shall
have been confirmed, and become effective no later than 15 days thereafter.

D. So long as the Shelf Properties Marketing Materials and the Deepwater
Properties Marketing Materials have been disseminated and the Borrower is
diligently pursuing the sale process, the Borrower has the right to obtain an
extension of any milestone occurring after January 1, 2013 for cause, the
existence of which shall be determined solely by the Borrower and the Lenders
(taking into account any reasonable adequate protection and other concerns of
the Lenders) and absent agreement on which, by the Bankruptcy Court, with only
the Lenders and the Borrower (and no other parties in interest) having the right
to file any motion with respect to such matter (and the Borrower and the Lenders
shall have the right to object to any other party in interest that seeks to be
heard on such matter on grounds of standing or otherwise); provided that the
cumulative amount of extensions with respect to any single milestone shall not
exceed four (4) weeks. To the extent the Borrower or the Lenders are unable to
agree on whether cause exists for an extension, the Bankruptcy Court will hear
such matter on an emergency basis, and the failure to meet the applicable
milestone shall not constitute a Default under this Agreement pending the
Bankruptcy Court’s ruling on such matter.



--------------------------------------------------------------------------------

Exhibit W-2

Form of Withdrawal Notice

See attached.



--------------------------------------------------------------------------------

Annex 1

DIP Budget

See attached.